                    Case 2:18-cr-00422-SMB Document 1320 Filed 09/16/21 Page 1 of 1


  A0435                                   ..   Administrative-•.Ofiice.Q:f·tbe United tates Courts                              FOR COURT U E ONLY
 AZ Form (Rev. 10/2018)                                                                                                         D EDATE:
                                                      TRA SCRIPT ORDER

I.    AME                                                                                   2. PHONE NUMBER                     3. DATE
            David M Morgan                                                                     520-236-4051                                09/16/2021
4.FIRMNAME
                    Cochise Countv Record
5. MAfUNG ADDRESS                                                                           6. CITY                             7. STATE           18. ZIP CODE
                           PO Box 1218                                                                 Bisbee                      AZ                     85603
9. CASE NUMBER
     2:18-cr-00422
13. A ENAME
                                         I     IO.JUDGE
                                                           Brnovich                         11.   09/14/2021
                                                                                                                       DATES OF PROCEEDINGS
                                                                                                                                 12.
                                                                                                                      LOCATION OF PROCEEDINGS
     USA v Lacey, Michael et al                                                             14.   Phoenix                        15. STATE AZ
16. ORDER FOR
0   APPEAL                                     0   CRIMJ AL                                 0 CRIMJNAL JUSTICE ACT               0   BA KRUPT Y
0 NON-APPEAL                                   0   CIVIL                                    0 IN FORMA PAUPER!$                  li2'.I OTHER (Specify)

17. TRA SCRJ PT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested.)

               PORTIONS                                           OATHS)                               PORTION($)                              DATE($)
□      VOIRDIRE                                                                             0     TESTIMONY (Specify)
□      OPENING STATEMENT (Plaintifl)
□      OPENING STATEMENT (Defendant)
□      CLOSING ARGUMENT (Plaintifl)                                                         □     PRE-TRIAL PROCEEDING
□      CLOSING ARGUMENT (Defendant)
□      OPINION OF COURT
□      JURY INSTRUCTIONS                                                                    0     OTHER { pecify)

□      SENTENCING                                                                            Order Granting Mistrial                        09/14/2021
□    BAIL HEARING                                                                          Comments to Jurv, Release                        09/14/2021
18. ORDER
                          ORIGINAL+ I                   HRST              #OF                 DELIVERY INSTR CTIO
     ATEGORY             (original to Court,                           ADDITIONAL                                                         E TIMATED 0 T
                                                        COPY                                         (Check all that apply.)
                       cony to ordering •>artv)                          COPIES
      30DAY                      □                         □                                  □
                                 □
                                                                                                     PAPER OPY
      l4DAY                                                0
7 DAYS(cxpcditcd)                □                         □                                  0
      3DAYS                      □                         □                                         PDF ( e-mail)

       DAILY                     □                         □                                 □
                                 □                         □
                                                                                                     A CII (e-mail)
      HOURLY
     REAJ.J"flME_                □                         □                                E-MAIL ADORE
                                                                                             Editor.SVDR@gmail.com
c ilrirrcAno        ('t9. & 20.) By signing below, I certify that I will pay all charges
                               (deposit plus additional),
                                                                                              OTE: IF ORDERING MORE THAN 0 EFORMAT,
19· SIGNATURE
                    David M Mori:ian                                                         THERE WILL BE   ADDITIONAL CHARGE.
20· DATE
             09/16/2021
TRANSCRIPT TO BE PREPARED BY
                                                                                            ESTIMATE TOTAL

                                                                                            PRO E       EDBY                         PHO         MBER
ORDER RECEfVED                                         DATE                  BY


DEPO IT PAID                                                                                DEPOSIT PAID

TRANSCRIPT ORDERED                                                                          TOTALCHARG

TRA SCRJPT RECEIVED                                                                         LESS DEPOSIT
ORDERJNG PARTY NOTIFIED
                                                                                            TOTAL REF         OED
TO PICK UP TRANSCRJPT

PARTY RECEIVED TRANSCRIPT                                                                   TOTAL DUE


                      DI "TRlBUTIO                     OURTCOPY             TRAN CRIPTJO COPY                   ORDER RECEIPT      ORDER OPY
